         Case 2:18-cv-04003-SMB Document 43-1 Filed 01/04/19 Page 1 of 1



               STATE BAR OF TEXAS



Office of the Chief Disciplinary Counsel


VIA EMAIL: retzlaff@texas.net

January 4, 2019

Thomas C. Retzlaff
P.O. Box 46424
Phoenix, Arizona 85063-6424

Re: Case No. 201707583 - Commission for Lawyer Discipline v. Jason Lee Van Dyke

Dear Mr. Retzlaff:

Please be advised that the evidentiary hearing for the referenced matter is scheduled for 1:00
p.m. on Friday, February 22, 2019. The hearing will be held at the Mark Burroughs’s Office,
1172 Bent Oak Drive, Denton, Texas 76210.

I will contact you prior to the hearing date to discuss your testimony. In the meantime, please do
not hesitate to contact me should you have any questions.

Sincerely,




Kristin V. Brady
Assistant Disciplinary Counsel

KVB/bp




              The Princeton, 14651 Dallas Parkway, Suite 925, Dallas, Texas 75254
                    Telephone: (972) 383-2900 Facsimile: (972) 383-2935
